Citation Nr: 1811436	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-33 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to September 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the case was subsequently transferred to the VA RO in Detroit, Michigan.


FINDINGS OF FACT

Hypertension and trileaflet aortic valve disability are not etiologically related to the Veteran's active service, and are not presumed to be due to exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for hypertension and/or trileaflet aortic valve disability, to include as due to exposure to herbicides, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a heart disability as a result of his active service.  In the alternative, the Veteran asserts that his heart disability is due to exposure to herbicides during overseas service in the Republic of Vietnam.

STRs are silent for any complaint, treatment, or clinical diagnosis of high blood pressure or any cardiac issue during the Veteran's period of active service.  The Veteran's pre-induction blood pressure was 134/76 and separation blood pressure was 138/78.  The Board notes that the first post-service medical records associated with the claims file enter the record in 1993, approximately 23 years following separation from service.

Review of the record shows the Veteran was diagnosed with a range of heart-related disabilities since he was first diagnosed with and treated for hypertensive heart disease.  A February 2009 VA treatment record shows the Veteran had a history of heart disease and heart murmur and noted that the Veteran's father died in 1999 of congestive heart failure.  A January 2011 VA treatment note diagnosed aortic insufficiency, or mixed aortic valve disease, and hypertension.  

The Veteran's initial claim was entitlement to service connection for a heart disability due to herbicide exposure during Republic of Vietnam service; therefore	, the focus of the inquiry is whether the Veteran's cardiac disability is classified as ischemic heart disease, to include myocardial infarction, atherosclerotic cardiovascular disease such as coronary artery disease and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e) (2017).  Notably, 38 C.F.R. § 309(e) (Note 2) states that, for purposes of the section, ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis, or any other condition which does not qualify within the generally accepted medical definition of ischemic heart disease.

At a September 2015 VA examination, the Veteran reported experiencing shortness of breath and tiredness for which he sought treatment in the late 1990s.  The Veteran was referred to a VA cardiologist who diagnosed a heart murmur and began to treat the Veteran's high blood pressure with medication.  Subsequently, the Veteran was diagnosed with aortic valve insufficiency in the form of moderate aortic regurgitation and continued on medication treatment.  The examiner noted that the Veteran was currently treated with Atenolol and Losertan for hypertension, with no history of myocardial infarction or congestive heart failure.  Upon physical examination, the Veteran's blood pressure was measured at 128/74.  Diagnostic tests were indicated, with a November 2009 electrocardiogram showing sinus bradycardia, a normal October 2012 chest x-ray, and a September 2015 echocardiogram showing a left ventricular ejection fraction of 65 percent with normal wall motion and thickness.  The examiner determined that exercise stress testing was not required as part of the Veteran's current treatment plan, instead opting for a September 2015 interview-based METs test showing dyspnea and fatigue and a METs of greater than 7-10 which had been found consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).

With regard to the June 2015 Board remand, the September 2015 VA examiner diagnosed the Veteran with a trileaflet aortic valve disability that resulted in moderate aortic regurgitation and mild aortic stenosis which were not due to ischemic heart disease.  Further, the examiner noted he could not locate any supportive evidence of ischemic heart disease as per the current examination.  The examiner further opined that the Veteran's current heart cardiac disability less likely as not had its onset during active service or during the year following separation from service; or was the result of the Veteran's presumed exposure to herbicides; or was otherwise the result of an event, injury, or illness during active service.  The examiner emphasized that trileaflet valves are congenital in nature.  In addition, he observed that the complications of the Veteran's trileaflet aortic valve disability, aortic regurgitation and aortic stenosis  were not presumptive disabilities associated with exposure to herbicides, which a fair reading is taken to mean this Veteran's diagnoses were not considered to be medically linked to herbicide exposure. 

While the Veteran is competent to report high blood pressure readings as well as dyspnea and fatigue, he is not competent to link his hypertension and trileaflet aortic valve diagnoses to his active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Further, as noted above, the Veteran was not diagnosed with ischemic heart disease that had become manifest to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.

In sum, the Board concedes that the Veteran was exposed to herbicides during his overseas service in the Republic of Vietnam.  However, as the Veteran was not diagnosed with hypertension or ischemic heart disease during active service, or within one year following separation from service, service connection on a direct or presumptive basis is not warranted.  Similarly, there is no probative evidence suggesting the Veteran's diagnosed heart disabilities are due to his exposure to herbicide agents in service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a heart disability, to include as secondary to herbicide exposure, is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


